Citation Nr: 1102636	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-00 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for bilateral 
flat foot with plantar fasciitis, metatarsalgia, and heel spurs 
prior to December 9, 2009.

2.  Entitlement to a rating in excess of 10 percent for bilateral 
flat foot with plantar fasciitis, metatarsalgia, and heel spurs 
beginning December 9, 2009.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the Huntington, 
West Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which increased a noncompensable rating for plantar 
fasciitis with metatarsalgia in the right foot to 10 percent.  
The Veteran appealed the assigned rating.

The Board notes that in an October 2006 rating decision, the RO 
reopened and granted a previously denied claim for service 
connection for a left foot disability, which had been denied in 
an unappealed rating decision in May 2002.  It did this by 
incorporating the Veteran's left foot pes planus with plantar 
fasciitis, metatarsalgia, and heel spurs into the evaluation for 
his service-connected right foot pes planus with plantar 
fasciitis, metatarsalgia, and heel spurs.  In a December 2006 
statement of the case, the RO addressed an increased rating for 
right foot pes planus with plantar fasciitis, metatarsalgia, and 
heel spurs, and, in January 2007, the Veteran filed his 
substantive appeal.  Thereafter, in an October 2007 supplemental 
statement of the case, the RO explained its October 2006 rating 
decision actions and its determination that the proper appellate 
issue is entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral flat feet with plantar fasciitis, 
metatarsalgia, and heel spurs.

In May 2008, the Veteran provided testimony at a hearing held 
before a Decision Review Officer (DRO) at the RO.  A transcript 
of that hearing has been associated with the claims folder.

In November 2009, the Board remanded this matter to the RO for 
further development and readjudication of the issue on appeal.  
Following its completion of the Board's requested actions, the RO 
denied the Veteran's claim for a rating in excess of 10 percent 
(as reflected in a November 2010 supplemental statement of the 
case (SSOC)) and returned this matter to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  Prior to December 9, 2009, bilateral flat foot with plantar 
fasciitis, metatarsalgia, and heel spurs were manifested by pain 
on manipulation and use of the feet

2.  Effective December 9, 2009, bilateral flat foot with plantar 
fasciitis, metatarsalgia, and heel spurs are manifested by 
objective evidence of marked deformity (pronation), pain on 
manipulation and use accentuated, and indication of swelling on 
use.


CONCLUSION OF LAW

1.  Prior to December 9, 2009, the criteria for a rating in 
excess of 10 percent for bilateral flat foot with plantar 
fasciitis, metatarsalgia, and heel spurs were not met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159, 4.1, 4.3, 4.7, 4.71a including 
Diagnostic Code 5276 (2010).

2.  With resolution of reasonable doubt in the Veteran's favor, 
beginning December 9, 2009, the criteria for the assignment of a 
30 percent evaluation, but not higher, for bilateral flat foot 
with plantar fasciitis, metatarsalgia, and heel spurs have been 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159, 4.1, 4.3, 4.7, 4.71a including 
Diagnostic Code 5276 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's claim for an increased rating was 
received in October 2004.  Correspondence dated in December 2004, 
July 2006, February 2007 and January 2010 notified the Veteran of 
VA's responsibilities in obtaining information to assist in 
completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board also notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the claim.  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

All pertinent development has been undertaken, VA examinations 
were performed in January 2005, August 2006, and October 2008, 
and all available evidence, including VA outpatient treatment 
records and Social Security Administration (SSA) records have 
been obtained in this case.  Thus, the content of the notice 
letter complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Laws and Regulations

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).

Where entitlement to compensation has already been established, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  
Staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings from the time the claim is filed until VA makes 
a final decision.  See generally Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  See Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service- connected disease 
or injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  See 38 C.F.R. § 4.14 
(2010).

It is the defined and consistently applied policy of the VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability such doubt will 
be resolved in favor of the claimant.  See 38 C.F.R. § 4.3 
(2010).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
VA is free to favor one medical opinion over another provided it 
offers an adequate basis for doing so.  See Owens v. Brown, 7 
Vet. App. 429 (1995).

527
6
Flatfoot, acquired: 
Ratin
g
 
Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis 
on manipulation, not improved by orthopedic shoes or 
appliances.


Bilateral
50

Unilateral
30

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities:


Bilateral
30

Unilateral
20

Moderate; weight-bearing line over or medial to 
great toe, inward bowing of the tendo achillis, pain 
on manipulation and use of the feet, bilateral or 
unilateral
10
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010)

528
0
Hallux valgus, unilateral: 
Ratin
g
 
Operated with resection of the metatarsal head
10

Severe, if equivalent to amputation of great toe
10

Factual Background

In October 2004, the Veteran filed his current claim for a rating 
in excess of 10 percent for his service-connected right foot 
disability.  As discussed above, in October 2006, the RO 
incorporated the Veteran's left foot pes planus with plantar 
fasciitis, metatarsalgia, and heel spurs disorder into the 
evaluation for the service-connected right foot pes planus with 
plantar fasciitis, metatarsalgia, and heel spurs.

In a November 2004 SSA medical evaluation, the Veteran indicated 
that he had aching, stabbing, throbbing, sharp pain in his feet.  
He stated that the pain occurred 5 to 8 times per day for periods 
lasting from 10 seconds to 3 to 4 hours.  He stated that exertion 
made the pain worse.  The Veteran reported that he was able to 
take the garbage out, put dishes in the sink, make coffee, and 
run the lawnmower.  He noted that he went grocery shopping with 
his wife for 45 minutes at a time once per week.  He stated that 
he gardened 1 1/2 hours per day in the summer, but he used to be 
able to garden for 6 to 8 hours per day before his pain began.  
The Veteran reported that he could walk 1/4 mile before stopping 
to rest for 5 to 7 minutes.

During a January 2005 VA feet examination, the Veteran complained 
of bilateral foot pain.  He noted that the pain had progressively 
worsened since its onset in service, but was relieved by 
medication.  Corrective shoes or orthotics were not used.  The 
Veteran was able to stand for 15 to 30 minutes at a time and was 
able to walk 1/4 mile.  He reported pain on motion and tenderness 
of both feet, but no instability, limited or abnormal motion, 
swelling, redness, stiffness, and heat.  The Veteran indicated at 
least weekly flare-ups that lasted less than one day.  His left 
foot was tender on the medial border and there was pain on the 
plantar aspect of the heel.  His right foot was tender on the 
plantar aspect of the heel, and he had pain on the plantar aspect 
of his right heel.  Objectively, no toe deformity, no spasm and 
no calluses were observed on either foot.  X-rays of his feet 
revealed small bilateral heel spurs.  The diagnosis was bilateral 
plantar fasciitis with calcaneal spurs.

A January 2006 private treatment record from S. M., D.P.M., 
documented complaints of mid arch pain and burning in both feet.  
On physical examination, the Veteran had edema bilaterally of the 
posterior tibial tendon and loss of height of the medial 
longitudinal arch associated with pain.  Varicosities on the left 
and right foot were bluish and enlarged.  He had misalignment, 
swelling and redness of the feet bilaterally.  The diagnosis was 
neuropathy plantar medial arches bilaterally secondary to non-
insulin dependent diabetes mellitus.  
A June 2006 SSA disability decision found the Veteran had not 
engaged in substantial gainful activity at any time relevant to 
the decision and he had several severe impairments, including, 
diabetes mellitus, hypertension, osteoarthritis, foot problems 
and depression that resulted in significant limitations on his 
ability to perform basic work activities.  

A July 2006 VA primary care nursing intake note included 
complaints of increased pain in the top of the arches of the 
feet.  The Veteran also reported that his right foot had a 
"hump" on it.  In a July 2006 VA primary care physician note, 
the Veteran complained of right foot pain in his mid sole that 
was worse when he first stepped on it and improved as he walked.  
The examining physician noted mild tenderness in the sole of the 
right foot with normal pulse and sensation and no weakness.  The 
diagnosis was plantar fasciitis.

In an August 2006 VA feet examination, the Veteran reported that 
rest and medication partially relieved his foot pain.  He 
indicated he was able to stand for 15 to 30 minutes at a time and 
walked up to 1/4 mile.  He felt heat in his left foot while 
standing, walking, and at rest, and noted fatigability while 
standing and walking.  The Veteran reported pain while standing 
in the dorsum of his left foot and lack of endurance while 
standing.  He denied tenderness, swelling, redness, stiffness, 
weakness, spasm, incoordination, toe deformity, and calluses.  On 
physical examination of the left foot, no abnormal motion, 
crepitus, edema, effusion, fatigability of the foot, instability, 
masses, muscle atrophy, painful motion, redness, spasm, 
tenderness, heat, weakness, incoordination, or other skin 
abnormalities were noted.  The Veteran's gait was normal, but 
there was evidence of abnormal weight bearing.  Shoe wear pattern 
revealed increased wear on the outside edges of the left and 
right heels.  Regarding both feet, the examiner noted flat 
footedness in both feet.  The left and right non-weight bearing 
and weight bearing Achilles alignment was normal.  There was no 
forefoot or midfoot malalignment, pronation, or pain on 
manipulation for either foot.  Both feet had non-weight bearing 
and weight bearing arches.  X-rays of the left foot revealed 
calcaneal heel spurs.  The diagnosis was plantar fasciitis with 
calcaneal spurs and pes planus bilaterally.  The Veteran reported 
that he retired in April 1995 from his career at a car 
dealership.  He worked part time in real estate until 2003.  He 
received Social Security disability.  The Veteran indicated that 
he was able to shop and walk for 1/2 an hour.  He noted mild 
effects on daily activities, including completing chores due to 
his disability.  He related that his disability had moderate 
effects on exercise and prevented him from participating in 
sports.  

In a May 2008 hearing before the DRO, the Veteran testified that 
he was not receiving treatment for his feet, but they had been 
examined by the VA.  He had been buying inserts for his shoes.  
He stated that as long as he did not do a whole lot, he did not 
have a lot of pain.  The Veteran indicated that he cramped in his 
arch supports and toes and that he was beginning to get little 
flare-ups in his toes.  

During an October 2008 VA feet examination, the Veteran stated 
that long standing (5 minutes of standing in place or 15 minutes 
of standing around with some movement) and long walking (1/4 to 
1/2 mile) increased the pain in his feet.  The further he walked, 
the more pain he had.  Sleeping at night relieved all of the pain 
and his feet did not hurt when he got up in the morning.  Rest 
and elevation completely relieved his pain.  The Veteran 
indicated that he used arch supports.  He reported pain, 
fatigability, and lack of endurance in his entire foot 
bilaterally while standing and walking.  He reported that he was 
able to stand for 15 to 20 minutes and that he could walk more 
than 1/4 mile but less than 1 mile.  He denied swelling, heat, 
stiffness or redness of the feet.  He denied flare-ups.  

Physical examination of the feet revealed no evidence of painful 
motion, swelling, tenderness, instability, weakness, hammertoes, 
hallux valgus or rigidus, skin or vascular foot abnormality, pes 
cavus, or malunion or nonunion of the tarsal or metatarsal bones.  
There was evidence of abnormal weight bearing for both feet.  
Weight bearing and non-weight bearing Achilles alignment was 
normal for both feet.  There was forefoot malalignment in both 
feet that was correctable by manipulation.  There was no midfoot 
malalignment and no pronation.  Arches were present on non-weight 
bearing on both feet, and an arch was present on weight bearing 
on the right foot, but was not present on the left.  The location 
of the weight bearing line was from the medial to great toe.  The 
examiner noted that the Veteran's gait was normal with outward 
toeing bilaterally, but indicated that the left was greater than 
the right.  X-rays revealed a mild bunion formation in the heads 
of both first metatarsals with no other significant or focal bony 
abnormality.  

There was no general occupational effect because the Veteran was 
retired.  He indicated that the disability had mild effects on 
shopping and recreational activities, and moderate effects on 
exercise.  He stated that he had to take his time completing 
daily activities and rest his feet between activities.

December 2009 private treatment notes from M. I., D.P.M., 
document the Veteran's complaints of bilateral heel pain.  He 
related that his symptoms included pain and sharp pain when he 
first got up in the morning with pain that decreased as the day 
progressed.  He indicated that ambulation and wearing shoes 
worsened the condition.  The Veteran stated that the problem was 
located in the plantar aspect of his left and right heels.  He 
rated the pain as 4 out of 10 in severity, bilaterally.  He also 
presented with complaints of flat feet and related aching 
symptoms.  Dr. I. noted a past musculoskeletal history positive 
for arthritis conditions.  

Physical examination of the feet showed bilateral foot pain on 
palpation of medial calcaneal tuberosity.  Gait and stance 
examination revealed flat feet with pronation.  Muscle strength 
and tone was normal.  There was a mild hallux valgus deformity of 
both feet.  X-rays of both feet revealed calcaneal spurs on the 
plantar and posterior aspects of the heels and degenerative joint 
disease of the first metatarsophalangeal joint with osteophytes 
and symmetrical decrease in joint space.  No apparent evidence of 
dislocation, sublaxation, fracture, foreign body, osteomyelitis, 
tumor, bone erosion, or congenital abnormality was found.  The 
diagnoses were plantar fasciitis, calcaneal bursitis, calcaneal 
spur bilateral; and pes planus with pronation deformity. 

Analysis

Prior to December 9, 2009

In order for a rating higher than 10 percent to be awarded 
bilateral flat foot with plantar fasciitis, metatarsalgia, and 
heel spurs, there must be objective evidence of severe impairment 
demonstrated by marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of swelling 
on use, characteristic callosities (for a unilateral 20 percent 
or bilateral 30 percent rating), or pronounced impairment as 
shown by marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic shoes 
or appliances (for a unilateral 30 percent or bilateral 50 
percent rating).

In the present case, the symptoms as described above were not 
present prior to December 9, 2009.  Marked deformity as shown by 
abnormal pronation or abduction was not noted in any medical 
record, nor were callosities identified.  While the Veteran did 
have pain on manipulation and use of the feet, this is also the 
criteria for the presently assigned 10 percent rating.  In 
addition, during VA examinations in 2005. 2006 and 2008, he 
denied swelling of the feet.  Clearly, walking is painful; 
however, this is contemplated by the 10 percent rating.  

While the Veteran is competent to provide testimony or statements 
relating to symptoms or facts of events that he has observed and 
is within the realm of his personal knowledge, he is not 
competent to establish that which would require specialized 
knowledge or training, such as medical expertise.  Layno v. 
Brown, 6 Vet.App. 465, 469-70 (1994).  In this case, prior to 
December 9, 2009, no medical expert with specialized knowledge or 
training described the criteria for a rating greater than 10 
percent.  To this extent, the appeal is denied.   

Beginning December 9, 2009

Upon a review of the evidence of record, the Board finds that 
effective December 9, 2009, the Veteran is entitled to an 
increased rating for his bilateral flat foot with plantar 
fasciitis, metatarsalgia, and heel spurs.  In this regard, the 
Board notes that a December 2009 private treatment note, gait and 
stance examination revealed flat feet with pronation deformity, 
and pain.  For these reasons, a 30 percent evaluation is 
warranted for the bilateral flat feet.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

The Board has considered the December 2009 private examination 
findings that suggest mild hallux valgus deformities of both 
feet; however, there is neither evidence within the record that 
an operation has taken place with resection of the metatarsal 
head, nor evidence of a severe impairment equivalent to 
amputation of the great toe, as contemplated by Diagnostic Code 
5280.  38 U.S.C.A. § 4.71a, Diagnostic Code 5280.  Thus, the 
Board finds Diagnostic Code 5276 evaluating flat feet most 
consistent with the Veteran's symptoms and has rated the service-
connected bilateral foot disability as such.

Finally, the Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  In Thun 
v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a 
three-step inquiry for determining whether a veteran is entitled 
to an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation is found inadequate because it does not 
contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the disability picture 
requires the assignment of an extraschedular rating.

In the case at hand, there is no objective evidence that the 
disability picture presented is exceptional or that schedular 
criteria are inadequate.  The Board finds there is no evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to his bilateral foot disability that 
would take the Veteran's case outside the norm so as to warrant 
the assignment of an extraschedular rating during the appeal 
period.  In the October 2008 VA examination, he indicated that 
rest and elevation completely relieved his pain.  Thus, it is 
concluded that the Veteran's impairment is contemplated by the 
schedular rating assigned, particularly when the symptoms of the 
disability falls squarely in the 30 percent evaluation.


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
flat foot with plantar fasciitis, metatarsalgia, and heel spurs 
prior to December 9, 2009, is denied.

Beginning December 9, 2009, entitlement to a rating of 30 percent 
for bilateral flat foot with plantar fasciitis, metatarsalgia, 
and heel spurs is allowed, subject to the law and regulations 
governing the criteria for the award of monetary benefits.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


